Citation Nr: 1748154	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include asbestosis and asthma, or as a result of herbicide agent exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to July 1971.  The Veteran served in the Republic of Vietnam from May 30, 1969 to May 30, 1970.  See DD-214 Forms.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran service connection for asbestosis.   

In May 2016, the Board remanded the Veteran's pulmonary claim to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.

Since the Appeals Management Center (AMC) issued the October 2016 supplemental statement of the case (SSOC), the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board regrets the additional delay, but for reasons explained below, finds that further evidentiary development is necessary and remands the case to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran filed for entitlement to service connection for "asbestosis" in October 2008.  Though the Veteran submitted private evidence documenting an asbestosis diagnosis, the Board also noted private evidence and a VA examination diagnosing "mild asthma" in the Veteran.  See April 2009 Dr. J.M.B. private record (documenting a pulmonary function test (PFT) with a handwritten diagnosis of "mild asthma"); see also April 2009 VA examination (diagnosing "mild asthma" in the Veteran).  

Nevertheless, the Board remanded the claim and instructed the AMC to clearly identify all diagnosed pulmonary disabilities, other than asbestosis, to include asthma, "currently present at any time shortly prior to or at the time of the filing of the claim for service connection, or during the pendency of the claim (even if asymptomatic or resolved)."  See May 2016 VA Board remand.  As to each disability, the examiner was to provide a direct service connection opinion, to include whether herbicide agent exposure caused asthma.  Id.  

In September 2016, pursuant to the Board's remand instructions, the Veteran was afforded another VA examination to determine to etiology of any pulmonary disabilities.  At the examination, the VA examiner noted that the Veteran had been diagnosed with asbestosis in 2006; the examiner also analyzed a computed tomography (CT) scan taken of the Veteran's chest and determined that he had "asbestos related pleural disease."  See September 2016 VA examination.  Thus, the examiner diagnosed the Veteran with "asbestosis-related pleural plaques" and determined that said disability was less likely than not incurred in or caused by military service, to include herbicide exposure because "STR's and immediate post-service medical records are silent for Pulmonary conditions, including Asbestosis.  Asbestosis is not an Agent Orange Presumptive condition. Diagnosed in 2006 (35 years post-service)."  Id.   

Here, the examiner did not mention or discuss "mild asthma" as directed in the remand instructions.  Further, there is no specific statutory guidance with regard to asbestos related claims, nor has the Secretary promulgated any regulations in regard to such claims.  Nevertheless, the M21-1 (Developing Claims for SC for Asbestos-Related Diseases) does provide guidance.  See M21-1, pt. IV, subpt. ii, §1.I.3 (last accessed on October 18, 2017).  With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See Dyment v. West, 13 Vet. App. 141, 145 (1999).  The applicable section of the M21-1 notes a Veteran's probability of asbestos exposure can be classified by military occupational specialty (MOS).  If an MOS is listed as minimal, probable, or highly probable asbestos exposure should be conceded for the purposes of scheduling an examination.  See M21-1, pt. IV, subpt. ii, § 1.I.3.d (last accessed on October 18, 2017).  

The Board notes that VA has conceded asbestos exposure in this case.  Specifically, in a VA examination request, VA stated that the "Veteran's military discharge document (DD-214) shows that he served as a vehicle repairman during service, and therefore, asbestos exposure has been conceded."  See March 2009 VA Form 21-2507a.  However, the Veteran's private treatment records show that he "has significant asbestos exposure history, working for an insulation company, [SI], installing insulation as well as hauling insulation from 1980 to 1986."  See July 2006 Dr. J.M.B. medical treatment record.  As the evidentiary record shows asbestos exposure both during and after service, the Board requires a medical opinion to assess whether the Veteran's asbestosis diagnosis is related or attributable to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the Biloxi VAMC dated from June 2016 to present.  All obtained records should be associated with the evidentiary record.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  Obtain an addendum opinion from an appropriately qualified VA examiner to determine the nature and etiology of the Veteran's asthma and asbestosis or asbestos related pleural disease.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

a.  Is it at least as likely as not that the Veteran's asthma was either incurred in, or is otherwise attributable to, the Veteran's active duty service, to include as due to herbicide agent or asbestos exposure?

b.  Is it as least as like as not that the Veteran's asbestosis or asbestos related pleural disease were either incurred in, or otherwise attributable to, the Veteran's active duty service, to include as due to herbicide agent or asbestos exposure?

For the purposes of these opinions, herbicide agent and asbestos exposure are conceded.  The examiner must address Dr. J.M.B.'s medical treatment record documenting work-related asbestos exposure post-service.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  As the Veteran's service treatment records have been rendered unavailable to VA, the examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report and opinion complies with the Board's remand instructions.


4.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






